Citation Nr: 1219298	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  10-07 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

2. Entitlement to an effective date prior to January 1, 2005, for the grant of a TDIU rating.

(The issue of entitlement to service connection for posttraumatic stress disorder is the subject of a separate decision by the Board of Veterans' Appeals.)  


REPRESENTATION

Appellant represented by:	Michael A. Steinberg, Attorney at Law



WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel


INTRODUCTION

The Veteran had active duty service from January 1972 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) that, in pertinent part, denied entitlement to a TDIU rating.  The Veteran's notice of disagreement (NOD) was received in July 2009.  A statement of the case (SOC) was issued in September 2009, and a substantive appeal was received in October 2009.  The Veteran testified at a hearing before the Board at the RO in July 2011.  A transcript is of record.

Also as an initial matter, the Board notes that the matter of entitlement to an effective date prior to July 18, 2008, for the grant of service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD) was previously remanded by the Board in March 2010 so that the RO could issue an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999); see also March 2010 Board decision and remand (noting that although the Veteran had filed an NOD as to effective date assigned by the December 2008 rating decision, which granted service connection for an acquired psychiatric disability other than PTSD, rated 50 percent, effective July 18, 2008, the RO had not issued an SOC for that matter).  On close review of the record, it appears that while the Veteran and his attorney presented testimony/argument regarding this matter during the July 2011 hearing before the Board, the RO did not issue an SOC in this matter (and thus the Veteran has not perfected his appeal in this matter).  Rather, the RO readjudicated the issue anew and in a September 2011 rating decision, determined that the Veteran warranted an earlier effective date of August 15, 2002, for the grant of service connection for an acquired psychiatric disability other than PTSD.  Notably, this was the effective date requested by the Veteran and his attorney (both in correspondences submitted to the RO and at the July 2011 hearing before the Board), and the RO has considered the assignment of this earlier effective date to be a full grant of his benefits.  See September 2011 rating decision.

The issue of entitlement to an effective date prior to January 1, 2005, for the grant of a TDIU rating is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

The claim for entitlement to a TDIU rating was granted by the St. Petersburg RO in a September 2011 rating decision; there is no remaining case or controversy pertaining to the Veteran's claim for a TDIU rating.


CONCLUSION OF LAW

The claim for entitlement to a TDIU rating is dismissed as the benefit requested has been granted.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 19.4, 20.101, 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  However, as the Veteran's claim is being dismissed for reasons that are explained in greater detail below, further discussion of the impact of the VCAA is not necessary.

B. Legal Criteria, Factual Background, and Analysis

In evaluating this case, the Board notes that it has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to ensure a complete assessment of the evidence relevant to the present appeal.  There are no additional documents contained in the Virtual VA system that are pertinent to this appeal.  

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  A review of the record shows that after the Veteran's hearing before the Board was held in July 2011, and during the pendency of this appeal, the RO issued a September 2011 rating decision that (in pertinent part) granted a TDIU rating, effective from January 1, 2005.  Based on the foregoing, the Board finds that there is no remaining case or controversy pertaining to the Veteran's claim for entitlement to a TDIU rating.  Accordingly, the appeal will be dismissed.

To the extent that the Veteran disagrees with the effective date assigned by the September 2011 rating decision for the award of a TDIU rating, that is addressed in the remand portion below.


ORDER

The appeal seeking a TDIU rating is dismissed.


REMAND

As was discussed above, the RO issued a rating decision in September 2011, which granted the Veteran a TDIU rating and assigned an effective date of January 1, 2005.  In October 2011, the Veteran (via his attorney) filed a notice of disagreement appealing the effective date assigned.  The Board finds that the Veteran's October 2011 statement is a timely notice of disagreement pursuant to 38 C.F.R. § 20.201, and the RO has not issued a statement of the case.  The Court has held that, where the record contains a notice of disagreement as to an issue, but no statement of the case, the issue must be remanded to the RO to issue a statement of the case, and to provide the veteran an opportunity to perfect the appeal.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

With regard to the issue of entitlement to a TDIU rating for the period prior to January 1, 2005, the RO should take appropriate action pursuant to 38 C.F.R. § 19.26, in response to the October 2011 notice of disagreement, to include furnishing the Veteran and his attorney with an appropriate statement of the case.  The Veteran and his attorney should be advised of the need to file a timely substantive appeal if the Veteran desires to complete an appeal as to this issue.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


